
	
		II
		109th CONGRESS
		2d Session
		S. 2748
		IN THE SENATE OF THE UNITED STATES
		
			May 4, 2006
			Mr. Bingaman (for
			 himself, Mr. Bayh,
			 Mr. Coleman, Mr. Lieberman, Mr.
			 Lugar, Ms. Cantwell,
			 Ms. Collins, Mr. Salazar, Mr.
			 Kerry, Mrs. Clinton, and
			 Mr. Nelson of Florida) introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide tax
		  incentives to promote energy production and conservation, and for other
		  purposes.
	
	
		1.Short
			 title; amendment of Code; table of contents
			(a)Short
			 titleThis Act may be cited as the Enhanced Energy Security Tax Incentives Act of
			 2006.
			(b)Amendment of
			 1986 CodeExcept as otherwise expressly provided, whenever in
			 this Act an amendment or repeal is expressed in terms of an amendment to, or
			 repeal of, a section or other provision, the reference shall be considered to
			 be made to a section or other provision of the Internal Revenue Code of
			 1986.
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; amendment
				of Code; table of contents.
					TITLE I—Extension of Incentives
					Sec. 101. Extension of credit for electricity produced from
				certain renewable resources.
					Sec. 102. Extension and expansion of credit to holders of clean
				renewable energy bonds.
					Sec. 103. Extension of energy efficient commercial buildings
				deduction.
					Sec. 104. Extension and expansion of new energy efficient home
				credit.
					Sec. 105. Extension of nonbusiness energy property
				credit.
					Sec. 106. Extension of residential energy efficient property
				credit.
					Sec. 107. Extension of credit for business installation of
				qualified fuel cells and stationary microturbine power plants.
					Sec. 108. Extension of business solar investment tax
				credit.
					Sec. 109. Extension of alternative fuel excise tax provisions,
				income tax credits, and tariff duties.
					Sec. 110. Extension of full credit for qualified electric
				vehicles.
					TITLE II—Incentives for alternative fuel vehicles
					Sec. 201. Consumer incentives to purchase advanced technology
				vehicles.
					Sec. 202. Advanced technology motor vehicles manufacturing
				credit.
					Sec. 203. Tax incentives for private fleets.
					Sec. 204. Modification of alternative vehicle refueling
				property credit.
					Sec. 205. Inclusion of heavy vehicles in limitation on
				depreciation of certain luxury automobiles.
					Sec. 206. Idling reduction tax credit.
					TITLE III—Additional incentives
					Sec. 301. Energy credit for combined heat and power system
				property.
					Sec. 302. Three-year applicable recovery period for
				depreciation of qualified energy management devices.
					Sec. 303. Three-year applicable recovery period for
				depreciation of qualified water submetering devices.
					TITLE IV—Revenue provisions
					Sec. 401. Revaluation of LIFO inventories of large integrated
				oil companies.
					Sec. 402. Elimination of amortization of geological and
				geophysical expenditures for major integrated oil companies.
					Sec. 403. Modifications of foreign tax credit rules applicable
				to large integrated oil companies which are dual capacity
				taxpayers.
				
			IExtension of
			 Incentives
			101.Extension of
			 credit for electricity produced from certain renewable resourcesSection 45(d) (relating to qualified
			 facilities) is amended by striking 2008 each place it appears
			 and inserting 2011.
			102.Extension and
			 expansion of credit to holders of clean renewable energy bonds
				(a)In
			 generalSection 54(m) (relating to termination) is amended by
			 striking 2007 and inserting 2010.
				(b)Annual volume
			 cap for bonds issued during extension periodParagraph (1) of
			 section 54(f) (relating to limitation on amount of bonds designated) is amended
			 to read as follows:
					
						(1)National
				limitation
							(A)Initial
				national limitationWith respect to bonds issued after December
				31, 2005, and before January 1, 2008, there is a national clean renewable
				energy bond limitation of $800,000,000.
							(B)Annual national
				limitationWith respect to bonds issued after December 31, 2007,
				and before January 1, 2011, there is a national clean renewable energy bond
				limitation for each calendar year of
				$800,000,000.
							.
				(c)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
				103.Extension of
			 energy efficient commercial buildings deductionSection 179D(h) (relating to termination) is
			 amended by striking 2007 and inserting
			 2010.
			104.Extension and
			 expansion of new energy efficient home credit
				(a)ExtensionSection 45L(g) (relating to termination) is
			 amended by striking 2007 and inserting
			 2010.
				(b)Inclusion of 30
			 percent homes
					(1)In
			 generalSection 45L(c) (relating to energy saving requirements)
			 is amended—
						(A)by striking
			 or at the end of paragraph (2),
						(B)by redesignating
			 paragraph (3) as paragraph (4), and
						(C)by inserting
			 after paragraph (2) the following new paragraph:
							
								(3)certified—
									(A)to have a level
				of annual heating and cooling energy consumption which is at least 30 percent
				below the annual level described in paragraph (1), and
									(B)to have building
				envelope component improvements account for at least 1/3
				of such 30 percent,
				or
									.
						(2)Applicable
			 amount of creditSection 45L(a)(2) is amended by striking
			 paragraph (3) and inserting paragraph (3) or
			 (4).
					(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 qualified new energy efficient homes acquired after the date of the enactment
			 of this Act.
					105.Extension of
			 nonbusiness energy property creditSection 25C(g) (relating to termination) is
			 amended by striking 2007 and inserting
			 2010.
			106.Extension of
			 residential energy efficient property creditSection 25D(g) (relating to termination) is
			 amended by striking 2007 and inserting
			 2010.
			107.Extension of
			 credit for business installation of qualified fuel cells and stationary
			 microturbine power plantsSections 48(c)(1)(E) and 48(c)(2)(E)
			 (relating to termination) are each amended by striking 2007 and
			 inserting 2010.
			108.Extension of
			 business solar investment tax creditSections 48(a)(2)(A)(i)(II) and
			 48(a)(3)(A)(ii) (relating to termination) are each amended by striking
			 2008 and inserting 2011.
			109.Extension of
			 alternative fuel excise tax provisions, income tax credits, and tariff
			 duties
				(a)BiodieselSections 40A(g), 6426(c)(6), and
			 6427(e)(5)(B) are each amended by striking 2008 and inserting
			 2010.
				(b)Alternative
			 fuel
					(1)FuelsSections
			 6426(d)(4) and 6427(e)(5)(C) are each amended by striking September 30,
			 2009 and inserting December 31, 2010.
					(2)Refueling
			 propertySection 30C(g) is amended by striking
			 2009 and inserting 2010.
					(c)Ethanol tariff
			 scheduleHeadings 9901.00.50 and 9901.00.52 of the Harmonized
			 Tariff Schedule of the United States (19 U.S.C. 3007) are each amended in the
			 effective period column by striking 10/1/2007 each place it
			 appears and inserting 1/1/2011.
				(d)Effective
			 dateThe amendments made by this section shall take effect on
			 January 1, 2007.
				110.Extension of
			 full credit for qualified electric vehicles
				(a)In
			 GeneralSection 30(e) is amended by striking 2006
			 and inserting 2010.
				(b)Repeal of
			 PhaseoutSection 30(b) (relating to limitations) is amended by
			 striking paragraph (2) and by redesignating paragraph (3) as paragraph
			 (2).
				(c)Credit
			 Allowable Against Alternative Minimum TaxParagraph (2) of
			 section 30(b), as redesignated by subsection (b), is amended to read as
			 follows:
					
						(2)Application
				with other creditsThe credit allowed by subsection (a) for any
				taxable year shall not exceed the excess (if any) of—
							(A)the sum of the
				regular tax for the taxable year plus the tax imposed by section 55,
				over
							(B)the sum of the
				credits allowable under subpart A and section
				27.
							.
				(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
				IIIncentives for
			 alternative fuel vehicles
			201.Consumer incentives
			 to purchase advanced technology vehicles
				(a)Elimination on
			 number of new qualified hybrid and advanced lean burn technology vehicles
			 eligible for alternative motor vehicle credit
					(1)In
			 generalSection 30B is
			 amended by striking subsection (f) and by redesignating subsections (g) through
			 (j) as subsections (f) through (i), respectively.
					(2)Conforming
			 amendments
						(A)Paragraphs (4) and (6) of section 30B(h)
			 are each amended by striking (determined without regard to subsection
			 (g)) and inserting determined without regard to subsection
			 (f)).
						(B)Section 38(b)(25) is amended by striking
			 section 30B(g)(1) and inserting section
			 30B(f)(1).
						(C)Section 55(c)(2) is amended by striking
			 section 30B(g)(2) and inserting section
			 30B(f)(2).
						(D)Section 1016(a)(36) is amended by striking
			 section 30B(h)(4) and inserting section
			 30B(g)(4).
						(E)Section 6501(m) is amended by striking
			 section 30B(h)(9) and inserting section
			 30B(g)(9).
						(b)Extension of
			 alternative vehicle credit for new qualified hybrid motor
			 vehiclesParagraph (3) of
			 section 30B(i) (as redesignated by subsection (a)) is amended by striking
			 December 31, 2009 and inserting December 31,
			 2010.
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after December 31, 2005,
			 in taxable years ending after such date.
				202.Advanced technology
			 motor vehicles manufacturing credit
				(a)In
			 GeneralSubpart B of part IV
			 of subchapter A of chapter 1 (relating to foreign tax credit, etc.) is amended
			 by adding at the end the following new section:
					
						30D.Advanced technology
				motor vehicles manufacturing credit
							(a)Credit
				allowedThere shall be
				allowed as a credit against the tax imposed by this chapter for the taxable
				year an amount equal to 35 percent of so much of the qualified investment of an
				eligible taxpayer for such taxable year as does not exceed $75,000,000.
							(b)Qualified
				investmentFor purposes of
				this section—
								(1)In
				GeneralThe qualified
				investment for any taxable year is equal to the incremental costs incurred
				during such taxable year—
									(A)to re-equip, expand, or establish any
				manufacturing facility in the United States of the eligible taxpayer to produce
				advanced technology motor vehicles or to produce eligible components,
									(B)for engineering integration performed in
				the United States of such vehicles and components as described in subsection
				(d),
									(C)for research and development performed in
				the United States related to advanced technology motor vehicles and eligible
				components, and
									(D)for employee
				retraining with respect to the manufacturing of such vehicles or components
				(determined without regard to wages or salaries of such retrained
				employees).
									(2)Attribution
				rulesIn the event a facility
				of the eligible taxpayer produces both advanced technology motor vehicles and
				conventional motor vehicles, or eligible and non-eligible components, only the
				qualified investment attributable to production of advanced technology motor
				vehicles and eligible components shall be taken into account.
								(c)Advanced
				technology motor vehicles and eligible componentsFor purposes of this section—
								(1)Advanced
				technology motor vehicleThe term advanced technology motor
				vehicle means—
									(A)any qualified
				electric vehicle (as defined in section 30(c)(1)),
									(B)any new qualified
				fuel cell motor vehicle (as defined in section 30B(b)(3)),
									(C)any new advanced
				lean burn technology motor vehicle (as defined in section 30B(c)(3)),
									(D)any new qualified
				hybrid motor vehicle (as defined in section 30B(d)(2)(A) and determined without
				regard to any gross vehicle weight rating),
									(E)any new qualified
				alternative fuel motor vehicle (as defined in section 30B(e)(4), including any
				mixed-fuel vehicle (as defined in section 30B(e)(5)(B)), and
									(F)any other motor
				vehicle using electric drive transportation technology (as defined in paragraph
				(3)).
									(2)Eligible
				componentsThe term
				eligible component means any component inherent to any advanced
				technology motor vehicle, including—
									(A)with respect to any gasoline or
				diesel-electric new qualified hybrid motor vehicle—
										(i)electric motor or generator,
										(ii)power split device,
										(iii)power control unit,
										(iv)power controls,
										(v)integrated starter generator, or
										(vi)battery,
										(B)with respect to any hydraulic new qualified
				hybrid motor vehicle—
										(i)hydraulic accumulator vessel,
										(ii)hydraulic pump, or
										(iii)hydraulic pump-motor assembly,
										(C)with respect to any new advanced lean burn
				technology motor vehicle—
										(i)diesel engine,
										(ii)turbocharger,
										(iii)fuel injection system, or
										(iv)after-treatment system, such as a particle
				filter or NOx absorber, and
										(D)with respect to any advanced technology
				motor vehicle, any other component submitted for approval by the
				Secretary.
									(3)Electric drive
				transportation technologyThe term electric drive
				transportation technology means technology used by vehicles that use an
				electric motor for all or part of their motive power and that may or may not
				use off-board electricity, such as battery electric vehicles, fuel cell
				vehicles, engine dominant hybrid electric vehicles, plug-in hybrid electric
				vehicles, and plug-in hybrid fuel cell vehicles.
								(d)Engineering
				integration costsFor
				purposes of subsection (b)(1)(B), costs for engineering integration are costs
				incurred prior to the market introduction of advanced technology vehicles for
				engineering tasks related to—
								(1)establishing functional, structural, and
				performance requirements for component and subsystems to meet overall vehicle
				objectives for a specific application,
								(2)designing interfaces for components and
				subsystems with mating systems within a specific vehicle application,
								(3)designing cost effective, efficient, and
				reliable manufacturing processes to produce components and subsystems for a
				specific vehicle application, and
								(4)validating functionality and performance of
				components and subsystems for a specific vehicle application.
								(e)Eligible
				taxpayerFor purposes of this
				section, the term eligible taxpayer means any taxpayer if more
				than 50 percent of its gross receipts for the taxable year is derived from the
				manufacture of motor vehicles or any component parts of such vehicles.
							(f)Limitation
				based on amount of taxThe
				credit allowed under subsection (a) for the taxable year shall not exceed the
				excess of—
								(1)the sum of—
									(A)the regular tax liability (as defined in
				section 26(b)) for such taxable year, plus
									(B)the tax imposed by section 55 for such
				taxable year and any prior taxable year beginning after 1986 and not taken into
				account under section 53 for any prior taxable year, over
									(2)the sum of the credits allowable under
				subpart A and sections 27, 30, and 30B for the taxable year.
								(g)Reduction in
				basisFor purposes of this
				subtitle, if a credit is allowed under this section for any expenditure with
				respect to any property, the increase in the basis of such property which would
				(but for this paragraph) result from such expenditure shall be reduced by the
				amount of the credit so allowed.
							(h)No double
				benefit
								(1)Coordination
				with other deductions and creditsExcept as provided in paragraph (2), the
				amount of any deduction or other credit allowable under this chapter for any
				cost taken into account in determining the amount of the credit under
				subsection (a) shall be reduced by the amount of such credit attributable to
				such cost.
								(2)Research and
				development costs
									(A)In
				GeneralExcept as provided in
				subparagraph (B), any amount described in subsection (b)(1)(C) taken into
				account in determining the amount of the credit under subsection (a) for any
				taxable year shall not be taken into account for purposes of determining the
				credit under section 41 for such taxable year.
									(B)Costs taken
				into account in determining base period research expensesAny amounts described in subsection
				(b)(1)(C) taken into account in determining the amount of the credit under
				subsection (a) for any taxable year which are qualified research expenses
				(within the meaning of section 41(b)) shall be taken into account in
				determining base period research expenses for purposes of applying section 41
				to subsequent taxable years.
									(i)Business
				carryovers allowedIf the
				credit allowable under subsection (a) for a taxable year exceeds the limitation
				under subsection (f) for such taxable year, such excess (to the extent of the
				credit allowable with respect to property subject to the allowance for
				depreciation) shall be allowed as a credit carryback and carryforward under
				rules similar to the rules of section 39.
							(j)Special
				rulesFor purposes of this
				section, rules similar to the rules of section 179A(e)(4) and paragraphs (1)
				and (2) of section 41(f) shall apply
							(k)Election not to
				take creditNo credit shall
				be allowed under subsection (a) for any property if the taxpayer elects not to
				have this section apply to such property.
							(l)RegulationsThe Secretary shall prescribe such
				regulations as necessary to carry out the provisions of this section.
							(m)TerminationThis section shall not apply to any
				qualified investment after December 31,
				2010.
							.
				(b)Conforming
			 amendments
					(1)Section 1016(a) is amended by striking
			 and at the end of paragraph (36), by striking the period at the
			 end of paragraph (37) and inserting , and, and by adding at the
			 end the following new paragraph:
						
							(38)to the extent provided in section
				30D(g).
							.
					(2)Section 6501(m) is amended by inserting
			 30D(k), after 30C(e)(5),.
					(3)The table of sections for subpart B of part
			 IV of subchapter A of chapter 1 is amended by inserting after the item relating
			 to section 30C the following new item:
						
							
								Sec. 30D. Advanced technology
				motor vehicles manufacturing
				credit.
							
							.
					(c)Effective
			 dateThe amendments made by
			 this section shall apply to amounts incurred in taxable years beginning after
			 December 31, 2005.
				203.Tax incentives for
			 private fleets
				(a)In
			 generalSubpart E of part IV
			 of subchapter A of chapter 1 is amended by inserting after section 48B the
			 following new section:
					
						48C.Fuel-efficient fleet
				credit
							(a)General
				ruleFor purposes of section
				46, the fuel-efficient fleet credit for any taxable year is 15 percent of the
				qualified fuel-efficient vehicle investment amount of an eligible taxpayer for
				such taxable year.
							(b)Vehicle
				purchase requirementIn the
				case of any eligible taxpayer which places less than 10 qualified
				fuel-efficient vehicles in service during the taxable year, the qualified
				fuel-efficient vehicle investment amount shall be zero.
							(c)Qualified
				fuel-efficient vehicle investment amountFor purposes of this section—
								(1)In
				generalThe term
				qualified fuel-efficient vehicle investment amount means the basis
				of any qualified fuel-efficient vehicle placed in service by an eligible
				taxpayer during the taxable year.
								(2)Qualified
				fuel-efficient vehicleThe
				term qualified fuel-efficient vehicle means an automobile which
				has a fuel economy which is at least 125 percent greater than the average fuel
				economy standard for an automobile of the same class and model year.
								(3)Other
				termsThe terms
				automobile, average fuel economy standard, fuel
				economy, and model year have the meanings given to such
				terms under section 32901 of title 49, United States Code.
								(d)Eligible
				taxpayerThe term
				eligible taxpayer means, with respect to any taxable year, a
				taxpayer who owns a fleet of 100 or more vehicles which are used in the trade
				or business of the taxpayer on the first day of such taxable year.
							(e)TerminationThis section shall not apply to any vehicle
				placed in service after December 31,
				2010.
							.
				(b)Credit treated
			 as part of investment creditSection 46 is amended by striking
			 and at the end of paragraph (3), by striking the period at the
			 end of paragraph (4) and inserting , and, and by adding at the
			 end the following new paragraph:
					
						(5)the fuel-efficient fleet
				credit.
						.
				(c)Conforming
			 amendments
					(1)Section 49(a)(1)(C) is amended by striking
			 and at the end of clause (iii), by striking the period at the
			 end of clause (iv) and inserting , and, and by adding at the end
			 the following new clause:
						
							(v)the basis of any qualified fuel-efficient
				vehicle which is taken into account under section
				48C.
							.
					(2)The table of sections for subpart E of part
			 IV of subchapter A of chapter 1 is amended by inserting after the item relating
			 to section 48 the following new item:
						
							
								Sec. 48C. Fuel-efficient fleet
				credit.
							
							.
					(d)Effective
			 dateThe amendments made by
			 this section shall apply to periods after December 31, 2005, in taxable years
			 ending after such date, under rules similar to the rules of section 48(m) of
			 the Internal Revenue Code of 1986 (as in effect on the day before the date of
			 the enactment of the Revenue Reconciliation Act of 1990).
				204.Modification
			 of alternative vehicle refueling property credit
				(a)Increase in
			 Credit AmountSubsection (a) of section 30C is amended by
			 striking 30 percent and inserting 50
			 percent.
				(b)Credit
			 Allowable Against Alternative Minimum TaxParagraph (2) of
			 section 30C is amended to read as follows:
					
						(2)Personal
				creditThe credit allowed under subsection (a) (after the
				application of paragraph (1)) for any taxable year shall not exceed the excess
				(if any) of—
							(A)the sum of the
				regular tax for the taxable year plus the tax imposed by section 55,
				over
							(B)the sum of the
				credits allowable under subpart A and sections 27, 30, and
				30B.
							.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
				205.Inclusion of
			 heavy vehicles in limitation on depreciation of certain luxury
			 automobiles
				(a)In
			 generalSection 280F(d)(5)(A)
			 (defining passenger automobile) is amended—
					(1)by striking clause (ii) and inserting the
			 following new clause:
						
							(ii)(I)which is rated at 6,000 pounds unloaded
				gross vehicle weight or less, or
								(II)which is rated at more than 6,000 pounds
				but not more than 14,000 pounds gross vehicle
				weight.
								,
					(2)by striking clause (ii) in
			 the second sentence and inserting clause (ii)(I).
					(b)Effective
			 dateThe amendments made by
			 this section shall apply to property placed in service after the date of the
			 enactment of this Act.
				206.Idling
			 reduction tax credit
				(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1
			 (relating to business-related credits) is amended by adding at the end the
			 following new section:
					
						45N.Idling
				reduction credit
							(a)General
				RuleFor purposes of section 38, the idling reduction tax credit
				determined under this section for the taxable year is an amount equal to 25
				percent of the amount paid or incurred for each qualifying idling reduction
				device placed in service by the taxpayer during the taxable year.
							(b)LimitationThe
				maximum amount allowed as a credit under subsection (a) shall not exceed $1,000
				per device.
							(c)DefinitionsFor
				purposes of subsection (a)—
								(1)Qualifying
				idling reduction deviceThe term qualifying idling
				reduction device means any device or system of devices that—
									(A)is installed on a
				heavy-duty diesel-powered on-highway vehicle,
									(B)is designed to
				provide to such vehicle those services (such as heat, air conditioning, or
				electricity) that would otherwise require the operation of the main drive
				engine while the vehicle is temporarily parked or remains stationary,
									(C)the original use
				of which commences with the taxpayer,
									(D)is acquired for
				use by the taxpayer and not for resale, and
									(E)is certified by
				the Secretary of Energy, in consultation with the Administrator of the
				Environmental Protection Agency and the Secretary of Transportation, to reduce
				long-duration idling of such vehicle at a motor vehicle rest stop or other
				location where such vehicles are temporarily parked or remain
				stationary.
									(2)Heavy-duty
				diesel-powered on-highway vehicleThe term heavy-duty
				diesel-powered on-highway vehicle means any vehicle, machine, tractor,
				trailer, or semi-trailer propelled or drawn by mechanical power and used upon
				the highways in the transportation of passengers or property, or any
				combination thereof determined by the Federal Highway Administration.
								(3)Long-duration
				idlingThe term long-duration idling means the
				operation of a main drive engine, for a period greater than 15 consecutive
				minutes, where the main drive engine is not engaged in gear. Such term does not
				apply to routine stoppages associated with traffic movement or
				congestion.
								(d)No Double
				BenefitFor purposes of this section—
								(1)Reduction in
				basisIf a credit is determined under this section with respect
				to any property by reason of expenditures described in subsection (a), the
				basis of such property shall be reduced by the amount of the credit so
				determined.
								(2)Other
				deductions and creditsNo deduction or credit shall be allowed
				under any other provision of this chapter with respect to the amount of the
				credit determined under this section.
								(e)Election Not To
				Claim CreditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable year.
							(f)TerminationThis section shall not apply to any
				property placed in service after December 31,
				2010.
							.
				(b)Credit to Be
			 Part of General Business CreditSubsection (b) of section 38
			 (relating to general business credit) is amended by striking and
			 at the end of paragraph (29), by striking the period at the end of paragraph
			 (30) and inserting , plus , and by adding at the end the
			 following new paragraph:
					
						(31)the idling
				reduction tax credit determined under section
				45N(a).
						.
				(c)Conforming
			 Amendments
					(1)The table of
			 sections for subpart D of part IV of subchapter A of chapter 1 is amended by
			 inserting after the item relating to section 45M the following new item:
						
							
								Sec. 45N. Idling reduction
				credit.
							
							.
					(2)Section 1016(a),
			 as amended by this Act, is amended by striking and at the end of
			 paragraph (37), by striking the period at the end of paragraph (38) and
			 inserting , and, and by adding at the end the following:
						
							(39)in the case of a
				facility with respect to which a credit was allowed under section 45N, to the
				extent provided in section
				45N(d)(A).
							.
					(3)Section 6501(m)
			 is amended by inserting 45N(e), after
			 45D(c)(4),.
					(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2006.
				(e)Determination
			 of Certification Standards by Secretary of Energy for Certifying Idling
			 Reduction DevicesNot later than 6 months after the date of the
			 enactment of this Act and in order to reduce air pollution and fuel
			 consumption, the Secretary of Energy, in consultation with the Administrator of
			 the Environmental Protection Agency and the Secretary of Transportation, shall
			 publish the standards under which the Secretary, in consultation with the
			 Administrator of the Environmental Protection Agency and the Secretary of
			 Transportation, will, for purposes of section 45N of the Internal Revenue Code
			 of 1986 (as added by this section), certify the idling reduction devices which
			 will reduce long-duration idling of vehicles at motor vehicle rest stops or
			 other locations where such vehicles are temporarily parked or remain stationary
			 in order to reduce air pollution and fuel consumption.
				IIIAdditional
			 incentives
			301.Energy credit
			 for combined heat and power system property
				(a)In
			 GeneralSection 48(a)(3)(A) (defining energy property) is by
			 striking or at the end of clause (iii), by inserting
			 or at the end of clause (iv), and by adding at the end the
			 following new clause:
					
						(v)combined heat and
				power system
				property,
						.
				(b)Combined Heat
			 and Power System PropertySection 48 is amended by adding at the
			 end the following new subsection:
					
						(d)Combined Heat
				and Power System PropertyFor purposes of subsection
				(a)(3)(A)(v)—
							(1)Combined heat
				and power system propertyThe term combined heat and power
				system property means property comprising a system—
								(A)which uses the
				same energy source for the simultaneous or sequential generation of electrical
				power, mechanical shaft power, or both, in combination with the generation of
				steam or other forms of useful thermal energy (including heating and cooling
				applications),
								(B)which has an
				electrical capacity of not more than 15 megawatts or a mechanical energy
				capacity of not more than 2,000 horsepower or an equivalent combination of
				electrical and mechanical energy capacities,
								(C)which
				produces—
									(i)at least 20
				percent of its total useful energy in the form of thermal energy which is not
				used to produce electrical or mechanical power (or combination thereof),
				and
									(ii)at least 20
				percent of its total useful energy in the form of electrical or mechanical
				power (or combination thereof),
									(D)the energy
				efficiency percentage of which exceeds 60 percent, and
								(E)which is placed
				in service before January 1, 2011.
								(2)Special
				rules
								(A)Energy
				efficiency percentageFor purposes of this subsection, the energy
				efficiency percentage of a system is the fraction—
									(i)the numerator of
				which is the total useful electrical, thermal, and mechanical power produced by
				the system at normal operating rates, and expected to be consumed in its normal
				application, and
									(ii)the denominator
				of which is the higher heating value of the primary fuel sources for the
				system.
									(B)Determinations
				made on btu basisThe energy efficiency percentage and the
				percentages under paragraph (1)(C) shall be determined on a Btu basis.
								(C)Input and
				output property not includedThe term combined heat and
				power system property does not include property used to transport the
				energy source to the facility or to distribute energy produced by the
				facility.
								(D)Certain
				exception not to applyThe first sentence of the matter in
				subsection (a)(3) which follows subparagraph (D) thereof shall not apply to
				combined heat and power system property.
								(3)Systems using
				bagasseIf a system is designed to use bagasse for at least 90
				percent of the energy source—
								(A)paragraph (1)(D)
				shall not apply, but
								(B)the amount of
				credit determined under subsection (a) with respect to such system shall not
				exceed the amount which bears the same ratio to such amount of credit
				(determined without regard to this paragraph) as the energy efficiency
				percentage of such system bears to 60 percent.
								(4)Nonapplication
				of certain rulesFor purposes of determining if the term
				combined heat and power system property includes technologies
				which generate electricity or mechanical power using back-pressure steam
				turbines in place of existing pressure-reducing valves or which make use of
				waste heat from industrial processes such as by using organic rankin, stirling,
				or kalina heat engine systems, paragraph (1) shall be applied without regard to
				subparagraphs (C) and (D) thereof
				.
							.
				(c)Effective
			 DateThe amendments made by this section shall apply to periods
			 after December 31, 2006, in taxable years ending after such date, under rules
			 similar to the rules of section 48(m) of the Internal Revenue Code of 1986 (as
			 in effect on the day before the date of the enactment of the Revenue
			 Reconciliation Act of 1990).
				302.Three-year
			 applicable recovery period for depreciation of qualified energy management
			 devices
				(a)In
			 GeneralSection 168(e)(3)(A) (defining 3-year property) is
			 amended by striking and at the end of clause (ii), by striking
			 the period at the end of clause (iii) and inserting , and, and
			 by adding at the end the following new clause:
					
						(iv)any qualified
				energy management
				device.
						.
				(b)Definition of
			 Qualified Energy Management DeviceSection 168(i) (relating to
			 definitions and special rules) is amended by inserting at the end the following
			 new paragraph:
					
						(18)Qualified
				energy management device
							(A)In
				generalThe term qualified energy management device
				means any energy management device which is placed in service before January 1,
				2011, by a taxpayer who is a supplier of electric energy or a provider of
				electric energy services.
							(B)Energy
				management deviceFor purposes of subparagraph (A), the term
				energy management device means any meter or metering device which
				is used by the taxpayer—
								(i)to measure and
				record electricity usage data on a time-differentiated basis in at least 4
				separate time segments per day, and
								(ii)to provide such
				data on at least a monthly basis to both consumers and the
				taxpayer.
								.
				(c)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
				303.Three-year
			 applicable recovery period for depreciation of qualified water submetering
			 devices
				(a)In
			 GeneralSection 168(e)(3)(A) (defining 3-year property), as
			 amended by this Act, is amended by striking and at the end of
			 clause (iii), by striking the period at the end of clause (iv) and inserting
			 , and, and by adding at the end the following new clause:
					
						(v)any qualified
				water submetering
				device.
						.
				(b)Definition of
			 Qualified Water Submetering DeviceSection 168(i) (relating to
			 definitions and special rules), as amended by this Act, is amended by inserting
			 at the end the following new paragraph:
					
						(19)Qualified
				water submetering device
							(A)In
				generalThe term qualified water submetering device
				means any water submetering device which is placed in service before January 1,
				2011, by a taxpayer who is an eligible resupplier with respect to the unit for
				which the device is placed in service.
							(B)Water
				submetering deviceFor purposes of this paragraph, the term
				water submetering device means any submetering device which is
				used by the taxpayer—
								(i)to measure and
				record water usage data, and
								(ii)to provide such
				data on at least a monthly basis to both consumers and the taxpayer.
								(C)Eligible
				resupplierFor purposes of subparagraph (A), the term
				eligible resupplier means any taxpayer who purchases and installs
				qualified water submetering devices in every unit in any multi-unit
				property.
							.
				(c)Effective
			 DateThe amendments made by this section shall apply to property
			 placed in service after the date of the enactment of this Act, in taxable years
			 ending after such date.
				IVRevenue
			 provisions
			401.Revaluation of
			 LIFO inventories of large integrated oil companies
				(a)General
			 ruleNotwithstanding any other provision of law, if a taxpayer is
			 an applicable integrated oil company for its last taxable year ending in
			 calendar year 2005, the taxpayer shall—
					(1)increase,
			 effective as of the close of such taxable year, the value of each historic LIFO
			 layer of inventories of crude oil, natural gas, or any other petroleum product
			 (within the meaning of section 4611) by the layer adjustment amount, and
					(2)decrease its cost
			 of goods sold for such taxable year by the aggregate amount of the increases
			 under paragraph (1).
					If the
			 aggregate amount of the increases under paragraph (1) exceed the taxpayer’s
			 cost of goods sold for such taxable year, the taxpayer’s gross income for such
			 taxable year shall be increased by the amount of such excess.(b)Layer adjustment
			 amountFor purposes of this section—
					(1)In
			 generalThe term layer adjustment amount means, with
			 respect to any historic LIFO layer, the product of—
						(A)$18.75, and
						(B)the number of
			 barrels of crude oil (or in the case of natural gas or other petroleum
			 products, the number of barrel-of-oil equivalents) represented by the
			 layer.
						(2)Barrel-of-oil
			 equivalentThe term barrel-of-oil equivalent has the
			 meaning given such term by section 29(d)(5) (as in effect before its
			 redesignation by the Energy Tax Incentives Act of 2005).
					(c)Application of
			 requirement
					(1)No change in
			 method of accountingAny adjustment required by this section
			 shall not be treated as a change in method of accounting.
					(2)Underpayments of
			 estimated taxNo addition to the tax shall be made under section
			 6655 of the Internal Revenue Code of 1986 (relating to failure by corporation
			 to pay estimated tax) with respect to any underpayment of an installment
			 required to be paid with respect to the taxable year described in subsection
			 (a) to the extent such underpayment was created or increased by this
			 section.
					(d)Applicable
			 integrated oil companyFor purposes of this section, the term
			 applicable integrated oil company means an integrated oil company
			 (as defined in section 291(b)(4) of the Internal Revenue Code of 1986) which
			 has an average daily worldwide production of crude oil of at least 500,000
			 barrels for the taxable year and which had gross receipts in excess of
			 $1,000,000,000 for its last taxable year ending during calendar year 2005. For
			 purposes of this subsection all persons treated as a single employer under
			 subsections (a) and (b) of section 52 of the Internal Revenue Code of 1986
			 shall be treated as 1 person and, in the case of a short taxable year, the rule
			 under section 448(c)(3)(B) shall apply.
				402.Elimination of
			 amortization of geological and geophysical expenditures for major integrated
			 oil companies
				(a)In
			 generalSection 167(h) is amended by adding at the end the
			 following new paragraph:
					
						(5)Nonapplication to major integrated oil
				companiesThis subsection shall not apply with respect to any
				expenses paid or incurred for any taxable year by any integrated oil company
				(as defined in section 291(b)(4)) which has an average daily worldwide
				production of crude oil of at least 500,000 barrels for such taxable
				year.
						.
				(b)Effective
			 dateThe amendment made by this section shall take effect as if
			 included in the amendment made by section 1329(a) of the Energy Policy Act of
			 2005.
				403.Modifications
			 of foreign tax credit rules applicable to large integrated oil companies which
			 are dual capacity taxpayers
				(a)In
			 generalSection 901 (relating to credit for taxes of foreign
			 countries and of possessions of the United States) is amended by redesignating
			 subsection (m) as (n) and by inserting after subsection (l) the following new
			 subsection:
					
						(m)Special rules
				relating to large integrated oil companies which are dual capacity
				taxpayers
							(1)General
				ruleNotwithstanding any other provision of this chapter, any
				amount paid or accrued by a dual capacity taxpayer which is a large integrated
				oil company to a foreign country or possession of the United States for any
				period shall not be considered a tax—
								(A)if, for such
				period, the foreign country or possession does not impose a generally
				applicable income tax, or
								(B)to the extent such
				amount exceeds the amount (determined in accordance with regulations)
				which—
									(i)is paid by such
				dual capacity taxpayer pursuant to the generally applicable income tax imposed
				by the country or possession, or
									(ii)would be paid if
				the generally applicable income tax imposed by the country or possession were
				applicable to such dual capacity taxpayer.
									Nothing
				in this paragraph shall be construed to imply the proper treatment of any such
				amount not in excess of the amount determined under subparagraph (B).(2)Dual capacity
				taxpayerFor purposes of this subsection, the term dual
				capacity taxpayer means, with respect to any foreign country or
				possession of the United States, a person who—
								(A)is subject to a
				levy of such country or possession, and
								(B)receives (or will
				receive) directly or indirectly a specific economic benefit (as determined in
				accordance with regulations) from such country or possession.
								(3)Generally
				applicable income taxFor purposes of this subsection—
								(A)In
				GeneralThe term generally applicable income tax
				means an income tax (or a series of income taxes) which is generally imposed
				under the laws of a foreign country or possession on income derived from the
				conduct of a trade or business within such country or possession.
								(B)ExceptionsSuch
				term shall not include a tax unless it has substantial application, by its
				terms and in practice, to—
									(i)persons who are
				not dual capacity taxpayers, and
									(ii)persons who are
				citizens or residents of the foreign country or possession.
									(4)Large integrated
				oil companyFor purposes of this subsection, the term large
				integrated oil company means, with respect to any taxable year, an
				integrated oil company (as defined in section 291(b)(4)) which—
								(A)had gross receipts
				in excess of $1,000,000,000 for such taxable year, and
								(B)has an average
				daily worldwide production of crude oil of at least 500,000 barrels for such
				taxable year.
								
				(b)Effective
			 date
					(1)In
			 generalThe amendments made by this section shall apply to taxes
			 paid or accrued in taxable years beginning after the date of the enactment of
			 this Act.
					(2)Contrary treaty
			 obligations upheldThe amendments made by this section shall not
			 apply to the extent contrary to any treaty obligation of the United
			 States.
					
